


110 HRES 324 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Ms. Carson (for
			 herself and Mr. Loebsack) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Kurt Vonnegut, Jr. and extending the condolences of the House of
		  Representatives to his family on the occasion of his death.
	
	
		Whereas Kurt Vonnegut Jr. passed away on April 11,
			 2007;
		Whereas Kurt Vonnegut Jr. is regarded as the best American
			 satirist since Mark Twain;
		Whereas Kurt Vonnegut Jr. was born on November 11, 1922 in
			 Indianapolis, Indiana, and his hometown gave him a basis for many of his
			 stories and novels;
		Whereas 2007 is being observed as The Year of Kurt
			 Vonnegut in his hometown;
		Whereas Kurt Vonnegut Jr. served in the United States Army
			 during World War II and earned the Purple Heart;
		Whereas Kurt Vonnegut Jr. was held as a prisoner of war in
			 Dresden, Germany, and witnessed the atrocities of war and hatred first
			 hand;
		Whereas Kurt Vonnegut Jr. taught at the prestigious
			 University of Iowa Writers’ Workshop from 1965 to 1967 and received a
			 fellowship from the Guggenheim Foundation, which enabled him to return to
			 Dresden;
		Whereas his novel Slaughterhouse Five, based on his
			 experiences in Dresden and chronicling the horror of that place during World
			 War II, is recognized and acclaimed as one of the best novels of the 20th
			 Century; and
		Whereas Kurt Vonnegut was a humanist of great humor who
			 used his writing to explain the problems of the world and to open eyes to
			 different solutions to make the world a better place: Now, therefore, be
			 it
		
	
		That the House of Representatives extends
			 its condolences to the family of Kurt Vonnegut Jr. on the occasion of his death
			 and urges the celebration of a great American lifetime spent educating,
			 stimulating, and entertaining millions of readers.
		
